Citation Nr: 1206876	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of frost bite of the bilateral hands.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of frost bite of the bilateral feet.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Esq. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for PTSD and eyesight problems and declined to reopen the claims for residuals of frostbite of the bilateral hands and feet.  In August 2009, the Veteran submitted a notice of disagreement as to the issues of PTSD and frostbite of the hands and feet.  He subsequently perfected his appeal in April 2010.  

In June 2010, the Board remanded the appeal to fulfill the Veteran's request for a Board hearing.  That request was subsequently withdrawn in November 2011.   

With respect to the claim for an acquired psychiatric disorder, the Board is cognizant that the Veteran's original claim was one for PTSD only; he did not file a separate claim for depression or other acquired psychiatric disorders.  Nevertheless, claims for service connection for one psychiatric disability effectively encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2010).  When determining the scope of an issue on appeal, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim. Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the claim on appeal should be broadly characterized as a single issue, encompassing all of the psychiatric symptoms for which the Veteran seeks service connection, to include PTSD.  


The issues of entitlement to service connection for and acquired psychiatric disorder, to include PTSD and depressive disorder, and residuals of frostbite to the bilateral hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Service connection was originally denied for residuals of frostbite of the bilateral hands and feet by an August 2001 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

2. June 2003 and June 2005 rating decisions confirmed and continued the denials of service connection for frostbite of the bilateral hands and feet because the evidence submitted was not new and material.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

3. The evidence received since the last prior denials of service connection for frostbite of the bilateral hands and feet was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence having been received to reopen the claim of entitlement to service connection for frostbite of the bilateral hands, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2. New and material evidence having been received to reopen the claim of entitlement to service connection for frostbite of the bilateral feet, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's frostbite claims.  Accordingly, no further discussion of the VCAA is required with respect to this aspect of the appeal as any deficiency has been rendered moot. 

New and Material Evidence 

The Veteran's underlying service connection claim is based upon his contention that he has residual disabilities, namely, Raynaud's syndrome, stemming from in-service frostbite to the hands and feet.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Service connection was originally denied for residuals of frostbite to the hands and feet by an August 2001 rating decision.  Thereafter, June 2003 and June 2005 rating decisions confirmed and continued the denials of service connection because the evidence submitted was not new and material.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Consequently, these decisions are now final. 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) . 

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the last prior denial in June 2005 includes statements from the Veteran, his service treatment records, as well as post-service VA medical records which cover a period through March 2005.  

In an April 2003 statement, the Veteran indicated that he had sustained frostbite to both the bilateral hands and feet while "standing watch" during maneuvers in the winter in Germany.  He reported continuing problems with his hands and feet since that time.  

In this regard, the Veteran's service treatment records reflect complaints of burning, numbness, and tingling in both feet in March 1978; the assessment was possible cold injury. 

The Veteran's VA treatment records, dated from 2001 to 2005, do not reflect complaints, treatment, or diagnoses relating to frostbite or feet/hand problems.  

The August 2001 rating decision found that no permanent residual or chronic disability was shown by the evidence of record.  The RO additionally noted that, despite the Veteran's claim that the frostbite also affected his hands, there was no evidence that the claimed condition existed. 

The subsequent rating decisions in June 2003 and June 2005 confirmed and continued the denial for service connection because the evidence submitted was not new and material. 

The evidence received since the last prior denial in June 2005 includes additional statements from the Veteran, as well as post-service VA medical records which cover a period through 2010.

In pertinent part, records beginning in 2009, reflect that he has been diagnosed with Raynaud's syndrome, apparently resulting in numbness and pain in the hands and feet.  In addition, a July 2009 VA physician opined that the Veteran's Raynaud's was "possibly connected to military service cold weather exposure," or frostbite.  

In short, the additional evidence indicates that he has current hand/feet symptomatology, as well as Raynaud's syndrome, which has been loosely related to his service.  As noted above, the competent medical evidence on file at the time of the last prior denial indicated there were (a) no chronic residuals, and (b) no current disability affecting the hands.  Moreover, a review of the prior decisions reflect that the lack of such residuals and disability were discussed in adjudication of the prior claims; i.e., this evidence goes to the basis of the prior denials.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for residuals of frostbite to the hands and feet was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 3.156(a), and the claim is reopened. 

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claims.  The presumption that the evidence is true without regard to the other evidence of record no longer applies. 

For the reasons stated below, the Board finds that further development is required for a full and fair resolution of the Veteran's claims of service connection for residuals of frostbite of the bilateral hands and feet.  


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for residuals of frostbite of the bilateral hands, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for residuals of frostbite of the bilateral feet, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

Frost bite Residuals 

Again, the Veteran contends that he has residual frostbite disability, namely, Raynaud's syndrome, that are related to in-service cold exposure.  

In this case, the Veteran has reported that he served in Germany, was exposed to cold weather, had frostbite of his hands and feet during service, and that he has had residuals of those injuries since that time, particularly cold sensitivity.  The record reflects in-service treatment for possible cold injury to the feet.  The post-service treatment records show continued complaints of feet and hand problems, as well as a diagnosis of Raynaud's syndrome.  At least one medical professional has indicated that the Raynaud's syndrome could possibly be related to in-service cold exposure.  See July 2009 VA Treatment Record.  The Board finds that a reasonable possibility of a relation to service exists and a VA examination is necessary. See 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

In addition, the Veteran should be asked to identify any private or VA treatment he may have sought since discharge from service for hand/feet problems and with VA in the 1980's and 1990's.  After appropriate authorization is procured, any identified records should be obtained and associated with the claims file. Id; see 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Acquired Psychiatric Disorder and PTSD 

The Veteran primarily contends that he experienced personal trauma in-service, which consisted primarily of racial harassment and verbal and physical assault by fellow soldiers.  See VA Form 21-4138, dated January 2009; see also September 2008 Stressor Statement.  He contends that he has PTSD, among other psychological disabilities, as a result. 

The Veteran's representative points to the fact that the Veteran's military occupational specialty (MOS) drastically changed from "senior Pershing missile crewman" to gym attendant in early 1979.  She believes this drastic change of duty status, coupled with the Veteran's subsequent decision to not re-enlist, are sufficient evidence regarding the alleged stressor.  

The Veteran's personnel records confirm that his MOS changed from that of missile crewman to gym attendant in January 1979.  The records also reflect a period of time in which the Veteran went AWOL, from June 2, 1978 to June 7, 1978.  However, there is no mention of any specific incidents or reports of abuse or assault in the Veteran's service personnel or medical records.  Nor do his service medical records show any complaints or clinical findings of anxiety, depression, or other mental health problems.

In support of his claim, the Veteran has submitted numerous written statements from family members who knew him both prior to, and after active service.  Those family members have essentially indicated that the Veteran's entire personality changed as a result of the racial harassment he received in Germany and that he has suffered from severe mental health problems ever since.  

The available post-service treatment records show that the Veteran began to suffer from serious drug and alcohol problems, including cocaine abuse and gambling addictions as early as 2001; although, the Veteran has reported struggling with increased drinking and related addictions since service.  A VA mental health treatment records dated in June 2009 reflect Axis I diagnoses of major depression, PTSD, psychosis not otherwise specified, cocaine dependence, and alcohol abuse.  Several related VA treatment records show that the Veteran reported having PTSD symptoms ever since being assaulted by an officer in service.  

The Board recognizes that the Veteran is competent, as a layperson, to give evidence about the mental health problems he has experienced.  Similarly, his family members are competent to offer accounts of those symptoms that the Veteran has demonstrated in their presence. Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his family members have been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their statements, standing alone, are insufficient to warrant a grant of service connection in this instance. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

In this case, no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's mental health problems.  Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That new VA examination and opinion should expressly address the medical records, showing extensive VA treatment for depression, PTSD, and related mental health problems, and the statements of the Veteran and his family members regarding his current symptoms and his continuity of psychiatric problems since active duty. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Moreover, in light of the Veteran's specific assertions of in-service racial harassment and threats of bodily harm, that new VA examination should expressly address the provisions governing PTSD based on personal assault. 38 C.F.R. § 3.304(f)(5).  Further, while mindful that Veteran has not alleged any in-service stressors related to a fear of hostile military or terrorist activity, the Board finds that, in order to afford him every opportunity to prevail on his claim, he should be afforded a VA examination that incorporates the revised PTSD regulations noted above. 

In addition, the Board observes that the Veteran has not yet been provided with adequate notice with respect to his claim.  Where, as here, the Veteran has alleged PTSD based on an in-service personal assault, VA regulations require that he be expressly notified that evidence from sources other than his service records may corroborate his account of the stressor incident. 38 C.F.R. § 3.304(f)(5)(2011).  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes. 

The Board recognizes that, in this case, the Veteran's representative has demonstrated knowledge of the specific types of evidence that may be used to establish service connection for PTSD based on in-service personal assault. Nevertheless, as this claim is already being remanded for additional development on other grounds, the Board finds that, on remand, the Veteran himself should be provided with the appropriate notice of evidence that may be submitted to corroborate his alleged in-service personal assault stressors. 

Finally, it appears that VA medical records may be outstanding.  The record shows that, as of February 2010, the Veteran was receiving regular VA treatment for depression and related symptoms.  However, no subsequent VA medical records have been associated with the claims folder.  Because it appears there may be additional VA medical records dated after February 2010 that are pertinent to his claim, the Board finds that those additional records should be obtained. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of the information and evidence that is necessary to substantiate a claim for service connection for PTSD based on an in-service personal assault, in accordance with 38 C.F.R. § 3.304(f)(5).

2. Obtain and associate with the claims folder all non-duplicative VA medical records, including those from the VA Medical Center in White City and Oklahoma City dated after February 2010. 

3.Ask the Veteran to identify any private or VA treatment that he may have had since discharge from service for the following: Cold Injuries; PTSD; and other acquired psychiatric disorders.  

After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4. Following the completion of the above to the extent possible, schedule the Veteran for a VA examination in order to determine whether his Raynaud's syndrome and any other diagnosed cold injury residuals are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all cold injury residuals and left lower extremity disorders found, including any arthritic conditions thereof. 

The examiner should then opine as to the following: 

(a) Cold injury residuals: For any cold injury residuals of the bilateral upper (hands) and lower extremities (feet) found, including any arthritic condition thereof, the examiner should state whether such residuals are more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service, including his documented cold exposure during service in Germany in 1978.  

(b) Raynaud's syndrome: the examiner is also asked to specifically state whether the diagnosed Raynaud's syndrome is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service, including his documented cold exposure during service in Germany in 1978.  

The examiner should also discuss and consider the Veteran's lay testimony as to ongoing symptomatology since military service.  

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the lay evidence regarding the Veteran's alleged in-service stressors (racial epithets and threats of bodily harm from his fellow service members) and the service personnel records showing that he was AWOL in 1978 and that his MOS suddenly changed during the period when those in-service stressors reportedly occurred.  Additionally, the VA examiner should consider the post-service medical records showing that the Veteran has received ongoing treatment for depression, PTSD, and related psychiatric problems.  The VA examiner should also consider the lay evidence regarding a continuity of symptomatology of psychiatric problems since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a) Diagnose all current psychiatric disabilities. 

b) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV). 

c) If a diagnosis of PTSD is warranted, specify whether it is at least as likely as not (50 percent or greater probability) due to an in-service personal assault.  The examiner should expressly determine whether any of the factors in 38 C.F.R. § 3.304 (f)(5) are present to support an allegation of PTSD due to personal assault. 

d) If a diagnosis of PTSD is warranted based upon an in-service stressor other than personal assault, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated and state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

e) Discuss whether it is at least as likely as not (50 percent or greater probability) that any other currently diagnosed psychiatric disorder, including major depressive disorder, but excluding drug or alcohol abuse, was caused or aggravated beyond its natural progression by any aspect of the Veteran's military service. 

6. Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


